Exhibit 10.6

EMPLOYMENT AGREEMENT

 

 THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of the 1st
day of January, 2016, by and between John K. Bakewell (“Employee”) and Exact
Sciences Corporation, a Delaware corporation (the “Company”).

 

WHEREAS, the Company desires to employ Employee as its Chief Financial Officer,
and Employee desires to accept such employment pursuant to the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and other good and valuable consideration, receipt of
which is hereby acknowledged, the parties agree as follows:

 

1. Employment.  The Company hereby agrees to employ Employee as the Company’s
Chief Financial Officer and Employee hereby agrees to serve the Company in such
position, subject to the terms and provisions of this Agreement subject to the
authority and direction of the Board of Directors of the Company or its
designee.  Employee agrees (a) to devote his full-time professional efforts,
attention and energies to the business of the Company, (b) that he shall owe an
undivided duty of loyalty to the Company, and (c) shall faithfully and to the
best of his ability perform his duties hereunder.  Employee may serve as a
director or committee member of other corporations, charitable organizations and
trade associations (provided that the Company is notified in advance of all such
positions) and may otherwise engage in charitable and community activities,
deliver lectures and fulfill speaking engagements (with the prior approval of
the CEO), and manage personal investments, but only if such services and
activities do not interfere with the performance of his duties and
responsibilities under this Agreement.

2. Term of Employment.  Employee’s employment (the “Employment Term”) will
continue until terminated as provided in Section 6 below.

3. Compensation. During the Employment Term, Employee shall receive the
following compensation.

3.1 Base Salary. Employee’s annual base salary on the date of this Agreement is
four hundred and ten thousand dollars ($410,000), payable in accordance with the
normal payroll practices of the Company (“Base Salary”).  Employee’s Base Salary
will be subject to annual review by the Chief Executive Officer (“CEO”), the
Compensation Committee and the Board of Directors of the Company.  During the
Employment Term, on each anniversary date of this Agreement, the Company shall
review the Base Salary amount to determine any modifications.  In no event shall
the Base Salary be less than the Base Salary amount for the immediately
preceding twelve (12) month period other than as permitted in Section 6.1(c)
hereunder.

3.2 Annual Bonus Compensation.  Employee shall be eligible to be considered for
an annual, discretionary cash bonus each calendar year.  Employee’s target
annual bonus percentage for each calendar year shall be fifty percent (50%) of
his Base Salary as of January 1 of the applicable new calendar year.  Employee
acknowledges and agrees that any such annual bonus shall be entirely within the
discretion of the CEO and the Compensation Committee based upon the achievement
of goals (including without limitation corporate and individual goals) and other
discretionary factors as determined by the Board and/or the Compensation
Committee after consultation with the CEO.  Except as otherwise provided in the
discretion of the Compensation Committee, Employee shall not be eligible to be
considered



--------------------------------------------------------------------------------

 

 

for, or to receive, an annual bonus for any calendar year unless he remains
employed with the Company through December 31 of the applicable calendar
year.  If Employee is terminated with Cause (as defined below) or resigns
without Good Reason (as defined below), he shall not be entitled to receive any
annual bonus, even if a determination to award the Employee an annual bonus has
previously been made but such annual bonus has not yet paid.  Subject to the
preceding sentence, if an annual bonus is awarded to Employee, it shall be paid
no later than March 15 following the end of the calendar year for which it was
awarded. 

3.3 Equity Incentives. 

(a)



The Board of Directors, upon the recommendation of the Compensation Committee,
or the Compensation Committee, may grant Employee from time to time options to
purchase shares of the Company’s common stock, and/or other equity awards
including without limitation restricted stock units, both as a reward for past
individual and corporate performance, and as an incentive for future
performance.  Such options and/or other awards, if awarded, will be pursuant to
the Company’s then current equity incentive plan. 

(b)



Employee will receive an initial grant of two hundred thirty-eight thousand and
ninety-five (238,095) restricted stock units (“RSUs”) to be settled in shares of
the Company’s common stock pursuant to the Company’s omnibus equity plan upon
commencement of employment. Twenty-five percent (25%) of the shares underlying
the RSUs shall vest on the first anniversary of the date of grant and the
balance shall vest on a ratable quarterly basis over a three-year period
commencing on the first anniversary of the grant date, subject to the
acceleration of vesting (i) as described in Section 6.3 hereof, (ii) as
described in Section 7.1(d) and 7.2(b) hereof, and (iii) as may be set forth in
the grant agreements issued by the Company, as amended, provided, that in the
event of a conflict between any grant agreement and this Agreement this
Agreement shall control. 

3.4 Starting Bonus.  Employee shall receive a starting bonus as follows:  (i)
one hundred and twenty-five thousand dollars ($125,000) in cash (the “Cash
Starting Bonus”), payable within fifteen (15) days of his first day of
employment with the Company , and (ii) fourteen thousand one hundred and
seventy-five (14,175) RSUs (the “Equity Starting Bonus”).  Employee agrees that
if Employee terminates his employment with the Company without Good Reason (as
defined below) at any time before January 1, 2017, Employee shall repay the Cash
Starting Bonus within thirty (30) days of the effective date of his
termination.  One hundred percent (100%) of the shares underlying the Equity
Starting Bonus shall vest on the first anniversary of the date of grant, subject
to the acceleration of vesting (i) as described in Section 6.3 hereof, (ii) as
described in Section 7.1(d) and 7.2(b) hereof, and (iii) as may be set forth in
the grant agreements issued by the Company, as amended, provided, that in the
event of a conflict between any grant agreement and this Agreement this
Agreement shall control.

4. Benefits.  

4.1 Benefits. Employee will be entitled to participate in the sick leave,
insurance (including medical, life and long-term disability), profit-sharing,
retirement, and other benefit programs that are generally provided to employees
of the Company similarly situated, all in accordance with the rules and policies
of the Company as to such matters and the plans established therefore.

2

 

--------------------------------------------------------------------------------

 

 

4.2 Vacation and Personal Time. The Company will provide Employee with four (4)
weeks of paid vacation and other personal time off each calendar year Employee
is employed by the Company, in accordance with Company policy. The foregoing
vacation and personal time off days shall be in addition to standard paid
holiday days for employees of the Company.

4.3 Indemnification. To the fullest extent permitted by applicable law or the
Company’s articles of incorporation and bylaws the Company will, during and
after termination of employment, indemnify Employee (including providing
advancement of expenses) for any judgments, fines, amounts paid in settlement
and reasonable expenses, including attorneys’ fees, incurred by Employee in
connection with the defense of any lawsuit or other claim or investigation to
which Employee is made, or threatened to be made, a party or witness by reason
of being or having been an officer, director or employee of the Company or any
of its subsidiaries or affiliates as deemed under the Securities Exchange Act of
1934 (“Affiliates”) or a fiduciary of any of their benefit plans, other than
actions by the Company against Employee alleging breach of this Agreement by
Employee.

4.4 Liability Insurance. Both during and after termination (for any reason) of
Employee’s employment, the Company shall cause Employee to be covered under a
directors and officers’ liability insurance policy for his acts (or non-acts) as
an officer of the Company or any of its Affiliates.  Such policy shall be
maintained by the Company, at its expense in an amount and on terms (including
the time period of coverage after the Employee’s employment terminates) at least
as favorable to the Employee as policies covering the Company’s other executive
officers. 

4.5 Relocation Allowance.  Company shall pay Employee a one-time amount of
fifteen thousand dollars ($15,000), payable within fifteen (15) days of his
first day of employment with the Company, as well as one thousand four hundred
dollars ($1,400) per month for twelve (12) months (conditioned on Employee’s
continued employment during that period), to assist Employee with relocation and
related expenses, such as temporary housing. The monthly payments described in
this Section 4.5 shall be included with the Employee’s first regular pay check
of each month, commencing with the first pay check in January, 2016 and ending
with the last pay check in December, 2016.  In addition, Company will pay the
reasonable expenses incurred in moving Employee’s personal belongings from
temporary apartment housing in Boston, Massachusetts to temporary apartment
housing in Madison, Wisconsin. Employee agrees that if Employee terminates his
employment with the Company without Good Reason (as defined below) at any time
before January 1, 2017, Employee shall reimburse the Company for all payments
made by Company pursuant to this Section 4.5 within thirty (30) days of the
effective date of his termination.  Any taxes payable with respect to the
payments made by the Company to Employee pursuant to this Section 4.5 shall be
the sole responsibility of Employee, and the Company will follow federal, state
and local tax regulations with regard to the reporting such payments.  

5. Business Expenses. Upon submission of a satisfactory accounting by Employee,
consistent with the policies of the Company, the Company will reimburse Employee
for any reasonable and necessary out-of-pocket expenses incurred by Employee in
the furtherance of the business of the Company.

6. Termination.  

6.1 By Employee.  

3

 

--------------------------------------------------------------------------------

 

 

(a)



Without Good Reason.  Employee may terminate his employment pursuant to this
Agreement at any time without Good Reason (as defined below) with at least
thirty (30) business days’ written notice (the “Employee Notice Period”) to the
Company.  Upon termination by Employee under this section, the Company may, in
its sole discretion and at any time during the Employee Notice Period, suspend
Employee’s duties for the remainder of the Employee Notice Period, as long as
the Company continues to pay compensation to Employee, including benefits,
throughout the Employee Notice Period.

(b)



With Good Reason.  Employee may terminate his employment pursuant to this
Agreement with Good Reason (as defined below) at any time within ninety (90)
days after the occurrence of an event constituting Good Reason.

(c)



Good Reason.  “Good Reason” shall mean any of the following:  (i) Employee’s
Base Salary is reduced (x) in a manner that is not applied proportionately to
other senior executive officers of the Company or (y) by more than thirty
percent (30%) of Employee’s then current Base Salary; (ii) Employee’s duties,
authority or responsibilities are materially reduced or are materially
inconsistent with the scope of authority, duties and responsibilities of
Employee’s position; or (iii) the occurrence of an uncured (after a thirty (30)
day notice-and-cure period) material breach by the Company of any of its
obligations to Employee under this Agreement.

6.2 By the Company.  

(a)



With Cause.  The Company may terminate Employee’s employment pursuant to this
Agreement for Cause, as defined below, immediately upon written notice to
Employee.

(b)



“Cause” shall mean any of the following:

(i)



any willful failure or refusal to perform the Employee’s duties which continues
for more than three (3) days after written notice from the Company;

(ii)any willful failure or refusal to follow or comply with any Company policy,
rule or procedure which continues for more than three (3) days after written
notice from the Company;  

(iii)the commission of any fraud or embezzlement by the Employee in connection
with the Employee's duties or committed in the course of Employee’s employment;

(iv)any gross negligence or willful misconduct of the Employee with regard to
the Company or any of its subsidiaries resulting in a material economic loss to
the Company;

(v)a conviction of, or plea of guilty or nolo contendere to, a felony or other
crime involving moral turpitude;

4

 

--------------------------------------------------------------------------------

 

 

(vi)the Employee is convicted of a misdemeanor the circumstances of which
involve fraud, dishonesty or moral turpitude and which is substantially related
to the circumstances of Employee’s job with the Company;

(vii)any willful and material violation by the Employee of any statutory or
common law duty of loyalty to the Company or any of its subsidiaries resulting
in a material economic loss; or

(viii)any material breach by the Employee of this Agreement or any of the
agreements referenced in Section 8 of this Agreement.

(c)



Without Cause.  Subject to Section 7.1, the Company may terminate Employee’s
employment pursuant to this Agreement without Cause upon at least thirty days’
written notice (“Company Notice Period”) to Employee.  Upon any termination by
the Company under this Section 6.2(c), the Company may, in its sole discretion
and at any time during the Company Notice Period, suspend Employee’s duties for
the remainder of the Company Notice Period, as long as the Company continues to
pay compensation to Employee, including benefits, throughout the Company Notice
Period.

6.3 Death or Disability.  Notwithstanding Section 2, in the event of the death
or disability of Employee during the Employment Term, (i) Employee’s employment
and this Agreement shall immediately and automatically terminate, (ii) the
Company shall pay Employee (or in the case of death, employee’s designated
beneficiary) Base Salary and accrued but unpaid bonuses, in each case up to the
date of termination, and (iii) all equity awards granted to Employee, whether
stock options or stock purchase rights under the Company’s equity compensation
plan, or other equity awards, that are unvested at the time of termination shall
immediately become fully vested and exercisable upon such termination. Neither
Employee, his beneficiary nor estate shall be entitled to any severance benefits
set forth in Section 7 if terminated pursuant to this section. In the event of
the disability of Employee, the parties agree to comply with applicable federal
and state law.

6.4 Survival.  The Confidential Information Agreement described in Section 8
hereof and attached hereto as Schedule A shall survive the termination of this
Agreement.

7. Severance and Other Rights Relating to Termination and Change of Control.  

7.1 Termination of Agreement Pursuant to Section 6.l(b) or 6.2(c). If the
Employee terminates his employment for Good Reason pursuant to Section 6.1(b),
or the Company terminates Employee’s employment without Cause pursuant to
Section 6.2(c), subject to the conditions described in Section 7.3 below, the
Company will provide Employee the following payments and other benefits:

(a)



(i) salary continuation for a period of twelve (12) months at Employee’s then
current Base Salary, which shall commence on the first payroll date which is on
or immediately follows the 30th day following the termination of Employee’s
employment, (ii) any accrued but unpaid Base Salary as of the termination date;
and (iii) any earned, awarded and accrued, but unpaid, bonus as of the
termination date, all on the same terms and at the same times as would have
applied had Employee’s employment not terminated.

5

 

--------------------------------------------------------------------------------

 

 

(b)



If Employee elects COBRA coverage for health and/or dental insurance in a timely
manner, the Company shall pay the monthly premium payments for such timely
elected coverage (consistent with what was in place at the date of termination)
when each premium is due until the earlier of: (i) (12) twelve months from the
date of termination; (ii) the date Employee obtains new employment which offers
health and/or dental insurance that is reasonably comparable to that offered by
the Company; or (iii) the date COBRA continuation coverage would otherwise
terminate in accordance with the provisions of COBRA. Thereafter, health and
dental insurance coverage shall be continued only to the extent required by
COBRA and only to the extent Employee timely pays the premium payments herself.

(c)



Within thirty (30) days of the effective date of termination, the Company shall
pay Employee Ten Thousand Dollars ($10,000) towards the cost of an outplacement
consulting package for Employee.

(d)



The time-vesting period of the then unvested equity awards granted to Employee,
whether stock options, restricted stock or stock purchase rights under the
Company’s equity compensation plan, or other equity awards, shall immediately
accelerate by a period of 12 months upon such termination or resignation.
Employee will be entitled to exercise such equity awards in accordance with
Section 7.6.

7.2 Change of Control. The Board of Directors of the Company has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication of the Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control (defined in Section
7.2(a) below). The Board believes it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Employee with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Employee
will be satisfied and which are competitive with those of other
similarly-situated companies.  Therefore, in order to accomplish these
objectives, the Board has caused the Company to include the provisions set forth
in this Section 7.2.

(a)



Change of Control.  “Change of Control” shall mean, and shall be deemed to have
occurred if, on or after the date of this Agreement, (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended) or group acting in concert, other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company acting in such
capacity or a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, becomes the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing more
than 50% of the total voting power represented by the Company’s then outstanding
voting securities, (ii) during any 12-month period, individuals who at the
beginning of such period constitute the Board of Directors of the Company and
any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least two
thirds (2/3) of the directors then still in office who either were directors at
the beginning of the period or whose

6

 

--------------------------------------------------------------------------------

 

 

election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof, (iii) the consummation of a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (iv) the sale or
disposition by the Company of (in one transaction or a series of related
transactions) all or substantially all of the Company’s assets.

(b)



Acceleration of Vesting of Equity Awards.  If (i) within twelve (12) months
after a Change in Control, the Company (or a successor) terminates the Employee
without Cause or Employee terminates for Good Reason, (ii) within four (4)
months after the Company terminates the Employee without Cause or Employee
terminates for Good Reason, a Change in Control occurs, or (iii) Employee
remains employed by the Company (or any successor) at least six (6) months
following such Change of Control, then one hundred percent (100%) of the then
unvested equity awards granted to Employee, whether stock options, restricted
stock or stock purchase rights under the Company’s equity compensation plan, or
other equity awards, shall immediately become fully vested and
exercisable.  Employee will be entitled to exercise such vested equity awards in
accordance with the applicable grant agreements.

7.3 Conditions Precedent. The Company’s obligations to Employee described in
Sections 7.1 and 7.2 are contingent on Employee’s delivery to the Company of a
signed waiver and release in a form reasonably satisfactory to the Company of
all claims he may have against the Company, and his not revoking such release
within 21 days after his date of termination.  Moreover, the Employee’s rights
to receive ongoing payments and benefits pursuant to Sections 7.1 and 7.2
(including, without limitation, the right to ongoing payments under the
Company’s equity plans) are conditioned on the Employee’s ongoing compliance
with his obligations as described in Section 8 hereof.  Any cessation by the
Company of any such payments and benefits shall be in addition to, and not in
lieu of, any and all other remedies available to the Company for Employee’s
breach of his obligations described in Section 8 hereof.

7.4 No Severance Benefits. Employee is not entitled to any severance benefits if
this Agreement is terminated pursuant to Sections 6.1(a) or 6.2(a) of this
Agreement; provided however, Employee shall be entitled to (i) Base Salary
prorated through the effective date of such termination;  and (ii) medical
coverage and other benefits required by law and plans (as provided in Section
7.5, below).

7.5 Benefits Required by Law and Plans: Vacation Time Pay. In the event of the
termination of Employee’s employment, Employee will be entitled to medical and
other insurance coverage, if any, as is required by law and, to the extent not
inconsistent with this Agreement, to receive such additional benefits as
Employee may be entitled under the express terms of applicable benefit plans
(other than bonus or severance plans) of the Company, its subsidiaries and
Affiliates.

7

 

--------------------------------------------------------------------------------

 

 

7.6 Exercise Period of Equity Awards after Termination. Unless it would subject
the Employee to adverse tax consequences under Section 885 of the American Jobs
Creation Act of 2004, Pub. Law No. 108-357, 118 Stat. 1418 (the Act), which
added § 409A to the Internal Revenue Code, notwithstanding anything contained
herein or in the equity grant agreements to the contrary, in the event of the
termination of Employee’s employment with the Company, Employee's vested equity
awards shall be open for exercise until the earlier of (i) two (2) years from
the date of termination or (ii) the latest date on which those equity awards
expire or are eligible to be exercised under the grant agreements, determined
without regard to such termination or resignation; provided further that such
extended exercise period shall not apply in the event the Employee resigns
without Good Reason or is terminated by the Company for Cause, in which case,
the exercise periods shall continue to be governed by the terms of the grant
agreements.

7.7409A Compliance.  Notwithstanding anything in this Section 7 to the contrary,
to the extent that any payments under this Section 7 are considered deferred
compensation subject to Section 409A of the Internal Revenue Code, such payments
shall not be paid for six months following the Employee’s separation from
service (if, and only to the extent, applicable and required for compliance with
Section 409A).  To the extent that any payment is delayed pursuant to this
subsection, it shall be paid on the first day after the end of such required
period.

8. Restrictions.  

8.1 The Confidential Information Agreement.  Employee will enter into and comply
with the terms of the Employee Confidentiality and Assignment Agreement in
substantially the form attached hereto as Exhibit A (the “Confidential
Information Agreement”).

8.2 Agreement Not to Compete. In consideration for all of the payments and
benefits that may become due to Employee under this Agreement, including but not
limited to equity awards, Employee agrees that during Employee’s employment by
the Company and for a period of twelve (12) months after termination of his
employment for any reason, he will not, directly or indirectly, without the
Company’s prior written consent, (a) perform for a Competing Entity in any
Restricted Area any of the same services or substantially the same services that
he performed for the Company; (b) in any Restricted Area, advise, assist,
participate in, perform services for, or consult with a Competing Entity
regarding the management, operations, business or financial strategy, marketing
or sales functions or products of the Competing Entity (the activities in
clauses (a) and (b) collectively are, the “Restricted Activities”); or (c)
solicit or divert the business of any Restricted Customer by offering
competitive products or services to such Restricted Customer to the detriment of
the Company.  Employee acknowledges that this Section 8.2 contains three
separate and distinct restrictive covenants, and further acknowledges that in
his position with the Company he has had and will have access to knowledge of
confidential information about all aspects of the Company that would be of
significant value to the Company’s competitors.  

8.3 Additional Definitions.  

(a)



“Customer” means any individual or entity for which the Company has provided
services or products.

(b)



“Restricted Customer” means any Customer with whom/which (i) Employee had
contact on behalf of the Company during the twelve (12) months preceding the
end, for whatever reason, of his employment, or (ii) one of Employee’s direct

8

 

--------------------------------------------------------------------------------

 

 

reports had contact during the twelve (12) months preceding the end of
Employee’s employment, if the Employee was exposed to any confidential
information regarding such Customer during such period. 

(c)



“Competing Entity” means any business entity engaged in the development, design,
manufacture, marketing, distribution or sale of molecular diagnostic products.

(d)



“Restricted Area” means any geographic location where if Employee were to
perform any Restricted Activities for a Competing Entity in such a location, the
effect of such performance would be competitive to the Company.

8.4 Restrictions Are Necessary.  Employee acknowledges that reasonable
restrictions on solicitation and diversion of business are necessary to protect
the interests of the Company, including the protection of its goodwill and
confidential information. Employee also acknowledges that the Company has
provided and will provide to him certain confidential information that it would
not otherwise provide because he has agreed not to solicit or divert the
business of the Company as set forth in this Agreement.

8.5 Restrictions Against Solicitations.  Employee further covenants and agrees
that during Employee’s employment by the Company and for a period of twelve (12)
months following the termination of his employment with the Company for any
reason, he will not, except with the prior consent of the Company's Chief
Executive Officer, directly or indirectly, solicit or encourage any person who
is an employee of the Company to terminate his or her employment with the
Company.

8.6 Affiliates.  For purposes of this Section 8, the term “Company” will be
deemed to include the Company and its Affiliates.

8.7 Ability to Obtain Other Employment.  Employee hereby represents that his
experience and capabilities are such that in the event his employment with the
Company is terminated, he will be able to obtain employment if he so chooses
during the twelve-month period following the termination of employment described
above without violating the terms of this Agreement, and that the enforcement of
this Agreement by injunction, as described below, will not prevent him from
becoming so employed.  To assist Employee in obtaining subsequent employment,
the Company agrees to respond within three (3) business days to any request of
Employee as to whether a new position would be viewed by the Company as
violation of the restrictions in this Agreement.

8.8 Injunctive Relief.  Employee understands and agrees that if he violates any
provision of this Section 8 or the Confidential Information Agreement, then in
any suit that the Company may bring for that violation, an order may be made
enjoining him from such violation, and an order to that effect may be made
pending litigation or as a final determination of the litigation. Employee
further agrees that the Company’s application for an injunction will be without
prejudice to any other right of action that may accrue to the Company by reason
of the breach of this Section 8 or the Confidential Information Agreement.

8.9 Severability.  In case any provisions (or portions thereof) contained in
this Agreement shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had

9

 

--------------------------------------------------------------------------------

 

 

never been contained herein.  If, moreover, any one or more of the provisions
contained in this Section 8 shall for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it shall be construed
by limiting and reducing it, so as to be enforceable to the extent compatible
with the applicable law as it shall then appear.

8.10 Section 8 Survives Termination.  The provisions of this Section 8 will
survive termination of this Agreement and the termination of the Employee’s
employment.  Employee understands that his obligations under this Section 8 will
continue in accordance with its express terms regardless of any changes in
title, position, duties, salary, compensation or benefits or other terms and
conditions of employment.  The Company will have the right to assign Employee’s
obligations under this Section 8 to its affiliates, successors and
assigns.  Employee expressly consents to be bound by the provisions of this
Section 8 for the benefit of the Company or any parent, subsidiary or affiliate
to whose employ Employee may be transferred without the necessity that this
Agreement be re-executed at the time of such transfer.

9. Arbitration.  Unless other arrangements are agreed to by Employee and the
Company, any disputes arising under or in connection with this Agreement, other
than a dispute in which the primary relief sought is an equitable remedy such as
an injunction, will be resolved by binding arbitration to be conducted pursuant
to the Agreement for Arbitration Procedure of Certain Employment Disputes
attached as Exhibit B hereof. 

10. Assignments: Transfers: Effect of Merger.  No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation, or pursuant to the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company.  This Agreement will not be terminated by any merger, consolidation or
transfer of assets of the Company referred to above.  In the event of any such
merger, consolidation or transfer of assets, the provisions of this Agreement
will be binding upon the surviving or resulting corporation or the person or
entity to which such assets are transferred.  The Company agrees that
concurrently with any merger, consolidation or transfer of assets referred to
above, it will cause any successor or transferee unconditionally to assume,
either contractually or as a matter of law, all of the obligations of the
Company hereunder in a writing promptly delivered to the Employee.  This
Agreement will inure to the benefit of, and be enforceable by or against,
Employee or Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, designees and legatees.  None
of Employee’s rights or obligations under this Agreement may be assigned or
transferred by Employee other than Employee’s rights to compensation and
benefits, which may be transferred only by will or operation of law.  If
Employee should die while any amounts or benefits have been accrued by Employee
but not yet paid as of the date of Employee's death and which would be payable
to Employee hereunder had Employee continued to live, all such amounts and
benefits unless otherwise provided herein will be paid or provided in accordance
with the terms of this Agreement to such person or persons appointed in writing
by Employee to receive such amounts or, if no such person is so appointed, to
Employee’s estate.

11. No Set-off. No Mitigation Required. Except as expressly provided otherwise
in this Agreement, the obligation of the Company to make any payments provided
for hereunder and otherwise to perform its obligations hereunder will not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against Employee or others. In no event
will Employee be obligated to seek other employment or take other action by way
of mitigation of the amounts payable to Employee under any of the provisions of
this Agreement, and such amounts will not be reduced (except as otherwise
specifically provided herein) whether or not Employee obtains other employment

10

 

--------------------------------------------------------------------------------

 

 

12. Taxes.  The Company shall have the right to deduct from any payments made
pursuant to this Agreement any and all federal, state, and local taxes or other
amounts required by law to be withheld.

13. 409A Compliance.  The intent of Employee and the Company is that the
severance and other benefits payable to Employee under this Agreement not be
deemed “deferred compensation” under, or otherwise fail to comply with, Section
409A of the Internal Revenue Code.  Employee and the Company agree to use
reasonable best efforts to amend the terms of this Agreement from time to time
as may be necessary to avoid the imposition of penalties or additional taxes
under Section 409A of the Internal Revenue Code; provided, however, any such
amendment will provide Employee substantially equivalent economic payments and
benefits as set forth herein and will not in the aggregate, materially increase
the cost to, or liability of, the Company hereunder.

14. Miscellaneous.  No amendment, modification or waiver of any provisions of
this Agreement or consent to any departure thereof shall be effective unless in
writing signed by the party against whom it is sought to be enforced.  This
Agreement contains the entire Agreement that exists between Employee and the
Company with respect to the subjects herein contained and replaces and
supersedes all prior agreements, oral or written, between the Company and
Employee with respect to the subjects herein contained. Nothing herein shall
affect any terms in the Confidential Information Agreement, the Agreement for
Arbitration Procedure of Certain Employment Disputes, and any stock plans or
agreements between Employee and the Company now and hereafter in effect from
time to time (except as and to the extent expressly provided herein).  If any
provision of this Agreement is held for any reason to be unenforceable, the
remainder of this Agreement shall remain in full force and effect. Each section
is intended to be a severable and independent section within this
Agreement.  The headings in this Agreement are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.  This Agreement is made in the State of Wisconsin and shall
be governed by and construed in accordance with the laws of said State.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.  All notices and all other communications provided for in this
Agreement shall be in writing and shall be considered duly given upon personal
delivery, delivery by nationally reputable overnight courier, or on the third
business day after mailing from within the United States by first class
certified or registered mail, return receipt requested, postage prepaid, all
addressed to the address set forth below each party's signature.  Any party may
change its address by furnishing notice of its new address to the other party in
writing in accordance herewith, except that any notice of change of address
shall be effective only upon receipt.

 

 



 



11

 

--------------------------------------------------------------------------------

 

 

The parties hereto have executed this Employment Agreement as of the date first
written above.

 

 

/s/ John K. BakewellJohn K. Bakewell (“Employee”)

 

Notice Address:

645 Good Springs Road

Brentwood, Tennessee  37027

Exact Sciences Corporation (“Company”)

 

By:  /s/ Kevin T. Conroy

Kevin T. Conroy

President and Chief Executive Officer

 

Notice Address:

441 Charmany Drive

Madison, WI  53719

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------